Citation Nr: 1229835	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  07-33 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for chronic cervical musculotendinous strain. 

2.  Entitlement to a compensable rating for residuals of fractures of the mandible.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel







INTRODUCTION


The Veteran, who is the appellant, served on active duty from November 1990 to November 1994. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of the Department of Veterans Affairs (VA) Regional Office (RO). 

In a decision in April 2011, the Board denied the claim for increase for chronic cervical musculotendinous strain and remanded the claim for increase for residuals of fractures of the mandible. The Veteran then appealed the Board's decision, denying the claim for increase for the cervical strain to the United States Court of Appeals for Veterans Claims (Court).  In an Order in January 2012, the Court granted a Joint Motion for Remand of the parties, the VA Secretary and the Veteran, and vacated the Board's decision for compliance with the instructions in the Joint Motion. 

The claims of service connection for nerve damage to the left upper extremity secondary to the service connected cervical spine disability, for tempomandibular joint disability, and for nerve damage of the trigeminal nerve have been raised by the record, and are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  







REMAND

In Joint Motion for Remand, the parties agreed that the Board should consider whether a new examination to evaluate the cervical strain is warranted. 

Since the Veteran was last examined by VA in April 2008, the Veteran submitted evidence in January 2009 of time lost from work, a visit to ER, and statement of account for physical therapy.  As the evidence suggests a material change in the Veteran's disability, a reexamination is warranted.  38 C.F.R. § 3.327(a).

In April 2011, the Board remanded the claim for increase for residuals of fractures of the mandible to afford the Veteran a VA examination, which was then conducted in May 2011, the claim however is not ready for appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA neurological and orthopedic examination of the cervical spine.  The examiner is asked to address: 

a).  Range of motion of the cervical spine in degrees of forward flexion, extension, right and left lateral flexion, and right and left rotation, and any additional functional loss due to pain, weakness, fatigability, pain on movement, including during flare- ups or with repetitive use; if feasible, any additional functional loss should be expressed in terms of degrees of additional limitation; 

b).  Any objective neurological abnormality; and,  



c).  Any incapacitating episodes, necessitating bed rest and treatment by a physician, and the total duration of the incapacitating episodes during the past 12 months. 

d).  Whether there is unfavorable ankylosis of the cervical spine, or of the entire spine. 

The Veteran's file should be made available to the examiner for review. 

2.  After the above development is completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals







Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



